Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the remarks submitted 01/19/2021.
Claim 1-5 are currently pending and no amendments have been submitted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroki (JP 2016-168965, machine translation provided in IDS of 05/08/2019).
Regarding claim 1, Hiroki teaches (Fig. 2) a battery holding structure comprising:
a battery (10) with a brim at its lower part. 

Hiroki further teaches that the clamp includes a first contacting part that comes into contact with the inclined surface of the battery’s brim (32-contact part) which presses the bottom of the battery against the carrier, a first standing part standing from the first contacting point (31-pressing part) and a fastening part that extends from the first fastening part which overlaps with the flange that can be fastened at a position outside of the battery (flat part of clamp 22). 

    PNG
    media_image1.png
    485
    579
    media_image1.png
    Greyscale
 Hiroki also teaches a line normal to the inclined surface of the battery’s brim that passes through both the contact point of the first contacting part and the inclined surface, and where the fastening part is fixed to the flange so as to be positioned on a battery side, as shown in annotated Fig. 6 below. The normal line (NL) taught in this reference has been added as a dashed line for further explanation to figure below. 
[AltContent: textbox ((NL))][AltContent: connector]

Regarding claim 3, Hiroki teaches (Fig 4) a fastening part (35-bolt) that includes a hole through which a fastening bolt can be inserted, and that the fixing point is a point closest to the battery in a peripheral region of the fastening hole (34-insertion hole).
	Regarding claim 5, Hiroki teaches (Fig 2) a placement part that is inclined in such a way as to extend upward and outward in the first direction at the outer edge of the flange (29-inclination part), 
an abutment part that is inclined in such a way as to extend upward and outward at an outer end of the fastening part (30-supporting part), and
 that when the clamp is fastened in such a way (Fig. 4) that the abutment part (30) is mounted on the placement part (29) and the fastening part floats free from the flange.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (JP 2016-168965, machine translation provided in IDS of 05/08/2019) in view of Schretzlmeier et al (DE 19961853 C1, machine translation provided in IDS of 10/29/2019).
Regarding claim 2, Hiroki teaches the invention set forth above in claim 1, of a battery holding structure with a contacting part that contacts the battery on its inclined surface to secure it in the case of vibrations or a collision causing the battery to shift. However, Hiroki does not teach that the first contacting part extends from a lower end of the first standing part at an angle closer to a horizontal direction than the inclined surface. 
[AltContent: oval]
    PNG
    media_image2.png
    131
    230
    media_image2.png
    Greyscale
Schretzlmeier discloses a battery housing and teaches (Fig. 6) the first contacting part (32-projection) that extends from the lower end of the standing part (36-bar), at an angle closer 

Schretzlmeier further teaches that this configuration of the contacting part an entropy-elastic bias [page6, paragraph 1], which allows for the slight, industry-required tolerance of movement of the battery, while still holding the battery in place. This allows for a positive retention of the battery [page 6, paragraph 1]. 
One with ordinary skill in the art at the time the application was filed would find it obvious to modify Hiroki’s battery holding structure with Schretzlmeier’s teaching of having a contact part that extends from the lower end of the standing point at an angle closer to the horizontal than the inclined surface of the battery’s brim in order to better secure the battery in the event of vibrations due to vehicle operation or collision, while adhering to industry tolerances. 

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Hiroki (JP 2016-168965, machine translation provided in IDS of 05/08/2019)in view of Hayano (US 8,893,843)
Regarding claim 4, Hiroki teaches the invention set forth above in claim 1, of a battery holding structure that has a clamp with a first contacting part that comes into contact with the battery brim’s inclined surface which holds the battery to the bottom of the carrier and that there is a first standing part that extends upward from the first contact part. However, Hiroki does not teach that there is a second contact part that contacts the battery brim’s inclined surface in a second direction orthogonal to the first direction, which further presses the battery to the bottom of the carrier; a second standing part that extends from the upper portion of the second contacting 
Hayano’s protection structure is geared to that of an electric vehicle. The protector is used on an “in-vehicle appliance,” to protect it in the event of a collision [Col. 3, L 39-48]. Hiroki’s battery holder is also meant to make a battery in a vehicle less likely to be removed (abstract). Therefore, Hayano’s vehicle protection structure and Hiroki’s battery holder are analogous to one another in that they are both means to offer protection to an internal part of a vehicle in the event of a collision or the like. 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second standing part)][AltContent: textbox (Second contacting part)][AltContent: textbox (First standing part)][AltContent: arrow][AltContent: textbox (First contacting part)]
    PNG
    media_image3.png
    507
    471
    media_image3.png
    Greyscale
Hayano does teach of a second portion of the contacting part for battery pack arrangements. Hayano teaches (FIG. 3) of a corner protector that includes a second contacting part that comes into contact with the inclined brim of the battery that is orthogonal to the first contact part (Col. 4/L 16-37). Hayano also teaches of a second standing part that extends from the upper portion of the second contacting part that is further connected to the first standing part 
Hayano further teaches that the purpose of this corner protector configuration is to protect the battery from colliding with other parts near it (Col. 4, L1-4). Thus, it is the job of this protector to protect the battery in the event of a collision (Col. 3, L 65-69).
It would be obvious for one of ordinary skill in the art at the time the application was filed to modify the battery mounting structure taught by Hiroki with the corner protector taught by Hayano because this would further protect the battery from colliding with other parts or dislodging from impact in the event of a collision.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 

Applicant’s argument are premised on: 
regarding claim 1, the normal line of the inclined surface passing through a contact point between the inclined surface and the first contacting part passes inside a point where the fastening part is fixed to the flange so as to be positioned on a battery side is not disclosed in the primary reference Hiroki,
 regarding claim 2, Schretzlmeir does not teach a first contacting part that extends from a lower end of the first standing part at an angle closer to the horizontal direction than the inclined surface, and 
 regarding claim 4, Hayano does not teach the claimed second contacting part on protector 30 or the claimed second standing part.

In response to argument (I), examiner has copied the normal line drawn by applicant (newly denoted NL*) and, without changing its slope, displaced the line slightly, so that it does indeed pass through a contact point between the inclined surface and the first contacting part inside a point where the fastening part is fixed to the flange, as shown below. 


[AltContent: textbox ((NL*))]
    PNG
    media_image4.png
    272
    267
    media_image4.png
    Greyscale
 

[AltContent: oval]
    PNG
    media_image2.png
    131
    230
    media_image2.png
    Greyscale
In response to argument (II), examiner has again copied the image used from Schretzlmeir, however has zoomed in on the area of interest below. As can be seen inside the dotted circle, the first contact part (32) has a shift in slope at part 37, thus indicating an angle closer to the horizon. 


    PNG
    media_image5.png
    332
    489
    media_image5.png
    Greyscale
	Regarding argument (III), an annotated Fig. 3 of Hayano has been added to the 103 rejection for clarity and is copied below. In this annotated figure, the claimed second standing and contacting parts are both labeled. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727